o f f i c e o f c h i e f c o u n s e l number release date department of the treasury internal_revenue_service washington d c date cc pa apjp icplucinski tl-n-1914-01 uilc internal_revenue_service national_office significant service_center advice memorandum for associate area_counsel boston small_business self employed cc sb bos from assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject sec_6698 and small partnerships this memorandum responds to your request for significant service_center advice dated date in connection with an issue raised by the taxpayer_advocate at the andover service_center in accordance with sec_6110 this document is not to be cited as precedent issue can the service change its administrative procedures to alleviate the impact of sec_6698 of the code upon small partnerships conclusion yes the service may change its administrative procedures to alleviate the impact of sec_6698 upon small partnerships background according to your memorandum the taxpayer_advocate at the andover service_center received an inquiry from the pacific-northwest citizen advocacy panel panel regarding the imposition of the sec_6698 failure_to_file_penalty against small partnerships as defined in sec_6231 of the internal_revenue_code and revproc_84_35 specifically the panel believes that small partnerships are assessed the penalty unfairly and contrary to the congressional intent to treat small partnerships more leniently than large partnerships the panel also believes such partnerships are not receiving adequate information regarding relief from the penalty finally the panel believes that requiring small partnerships to request abatement of the tl-n-1914-01 penalty after the penalty has been assessed by the service imposes an unfair burden upon small partnerships the panel suggests that the service amend its procedures to include a letter to be mailed to the partnership along with the notice_and_demand for payment of the sec_6698 penalty informing the partnership that it may qualify for abatement of the penalty if it meets certain criteria specifically the proposed letter would provide as follows if this partnership meets the following requirements it qualifies for a penalty abatement is this a domestic_partnership are there or fewer partners are all partners a natural_person other than a nonresident_alien or an estate is each partner’s share of each partnership_item the same as his share of every other item a husband and wife and their estate shall be treated as one partner have all the partners fully reported their share of the income deductions and credits of the partnership on their timely filed income_tax returns if the answers to all of the above questions are yes please sign this form and return it with a copy of the penalty assessment you do not owe the penalty this letter may be required to be signed by all of the partners law analysis before we discuss the relevant statutory and administrative provisions we feel compelled to note that the pacific-northwest citizen advocacy panel misinterprets the scope and purpose of sec_6231 sec_6231 was enacted as part of the tax equity and fiscal responsibility act tefra of publaw_97_248 in an effort to provide unified partnership audit and litigation procedures see generally sec_6221 through these provisions which can be found in subchapter_c of chapter governing tax treatment of partnership items are completely unrelated and have no bearing on the application and scope of sec_6698 likewise the exemption of small partnerships from the unified tefra partnership procedures should not be read as a blanket exemption from the sec_6031 filing requirement or any other statutory or regulatory requirement placed upon all partnerships having said we believe that the citizen advocacy panel mistakenly placed the parenthetical in this question the parenthetical relates to question which deals with the number of partners in the partnership rather than question tl-n-1914-01 this we now turn to the discussion of the applicable statutory and administrative provisions sec_6031 of the code requires every partnership as defined in sec_761 to file a return for each taxable_year sec_6031 the return must include all items of gross_income and deductions allowable under subtitle a in addition the return must provide the names of all the partners and their distributive_share of partnership income partnerships that fail to timely file a complete partnership return as required by sec_6031 are subject_to a penalty under sec_6698 unless the failure to comply with the sec_6031 is due to reasonable_cause see generally sec_6698 the sec_6698 penalty is imposed for each month or fraction thereof during which the failure to comply with sec_6031 continues but not to exceed five months sec_6698 the penalty is computed at a rate of dollar_figure multiplied by the total number of partners in the partnership during any part of the tax_year for which the return was due sec_6698 the penalty is assessed directly against the partnership sec_6698 it may be imposed in addition to the criminal penalties under sec_7203 sec_6698 deficiency procedures do not apply sec_6698 neither sec_6031 nor sec_6698 contain an exception to the general filing requirement set forth in sec_6031 as noted above however the sec_6698 penalty may be avoided if it is shown that the failure_to_file a complete or timely return was due to reasonable_cause sec_6698 in relevant part the legislative_history of sec_6698 provides as follows the penalty will not be imposed if the partnership can show that failure_to_file a complete or timely return is due to reasonable_cause the committee understands that small partnerships those with or fewer partners often do not file partnership returns but rather each partner files a detailed statement of his share of partnership income and deductions with his own return although these partnerships may technically be required to file partnership returns the committee believes that full reporting of the partnership income and deductions by each partner is adequate and that it is reasonable not to file a partnership return in this instance see h_rep_no 95th cong 2d sess pincite although the penalty is assessed against the partnership partners are individually liable for the penalty to the extent of their liability for the partnership debts generally tl-n-1914-01 with the congressional intent in mind the service published guidance in the form of a revenue_procedure containing criteria under which partnerships with or fewer partners will not be subject_to the penalty under sec_6698 see revproc_84_35 1984_1_cb_509 superseding revproc_81_11 1981_1_cb_651 in relevant part the revenue_procedure provides as follows a domestic_partnership composed of or fewer partners and coming within the exception outlined in sec_6321 of the code will be considered to have met the reasonable_cause test and will not be subject_to the penalty imposed by sec_6698 for the failure_to_file a complete or timely partnership return provided that the partnership or any of the partners establishes if so required by the internal_revenue_service that all partners have fully reported their shares of the income deductions and credits of the partnership on their timely filed income_tax returns revproc_84_35 sec_3 at the time revproc_84_35 was promulgated sec_6321 provided that the term partnership as used in subchapter_c of chapter shall not include any domestic_partnership having or fewer partners each of whom is a natural_person other than a nonresident_alien or an estate and each partner’s share of each partnership_item is the same as his share of every other item see also revproc_84_35 sec_2 partnerships having a_trust or corporation as a partner tier_partnerships and partnerships where each partner’s interest in the capital and profits are not owned in the same proportion or where all items or income deductions and credits are not allocated in proportion to the pro_rata interest do not come within the exception of sec_6231 and as such are also not covered by revproc_84_35 id sec_3 finally the revenue_procedure provides that a lthough a partnership of or fewer partners may not be automatically excepted from the penalty imposed by sec_6698 under section dollar_figure of the revenue_procedure the partnership may show other reasonable_cause for failure_to_file a complete or timely partnership return id sec_3 penalties exist to encourage voluntary compliance by supporting the standards of behavior expected under the internal_revenue_code to achieve this desired effect penalties must be proportionate to the offense they intend to correct severe enough to deter noncompliance and applied by the service in a consistent accurate and impartial manner see generally penalty policy statement p-1-18 irm in addition the taxpayers against whom the penalty is imposed must be given an opportunity to have their interest heard and considered section sec_6231 has since been amended to include a corporate_partner see taxpayer_relief_act_of_1997 publaw_105_34 tl-n-1914-01 while revproc_84_35 does not exempt every small_partnership from the application of sec_6698 it sets forth criteria under which the service will agree that a small_partnership meets the reasonable_cause test of sec_6698 revproc_84_35 sec_3 under these criteria the service may presume that all partners have fully reported their shares of the income deductions and credits of the partnership on their timely filed income_tax returns alternatively the service may require the partners or the partnership to establish that the partners have in fact fully complied with their filing requirement id generally when a partnership fails to file a partnership return as required by sec_6031 the partnership is subject_to the sec_6698 penalty see irm the penalty can be assessed either automatically or manually when the partnership fails to timely file a complete form_1065 or when a substitute for return is prepared by the service and reasonable_cause is not established irm the penalty may be assessed before the partnership has an opportunity to assert reasonable_cause or after the service has considered and rejected the taxpayer’s claim in either case the service will generally reconsider the penalty either upon the taxpayer’s request or when the delinquent_return is filed or selected for examination see generally irm relief from penalties also irm in addition if a delinquently filed partnership return indicates that the partnership meets the small_partnership criteria set forth in revproc_84_35 the penalty is automatically suppressed and or abated see irm dollar_figure date the citizen advocacy panel suggests that the service uses the penalty as a scare tactic against small partnerships we are not sure what this means if the panel is suggesting that the service assesses the penalty against small partnerships contrary to the congressional intent and revproc_84_35 this assertion is not true if on the other hand the panel believes that the service sometimes asserts the penalty against a small_partnership before it is clear whether the partnership meets the criteria set forth in the revenue_procedure or prior to the examination of the partners’ returns this belief is true requiring the service to audit each and every partnership to determine whether it meets the criteria set forth in revproc_84_35 before asserting the sec_6698 penalty would not only be contrary to the code but also unnecessarily expensive and time consuming generally the service does not know whether the partnership meets the reasonable_cause criteria or qualifies for relief under revproc_84_35 unless and until the partnership files a return form_1065 or some other document with the service the individual partners’ income_tax returns even if timely filed and complete are not linked together during their initial processing thus the service generally does not know how many partners are in the partnership or whether all of the partners timely filed their income_tax returns unless and until the partnership or one of its partners is selected for an audit similarly the determination of reasonable_cause must generally be made tl-n-1914-01 on a case-by-case basis taking all of the relevant fact and circumstances into consideration see irm the burden of meeting the standard falls on the taxpayer irm while revproc_84_35 creates a presumption that certain small partnerships who meet the criteria set forth in the revenue_procedure also meet the reasonable_cause standard of sec_6698 it is the taxpayer’s right and responsibility to claim that they fall within the criteria of the revenue_procedure having said this however the service may choose to implement additional procedures to alleviate the impact of sec_6698 on small partnerships a letter or a notice similar to the one proposed by the panel may be appropriate if as the panel suggests a majority of partnerships that fail to timely file the partnership return meet the criteria set forth in revproc_84_35 we suggest that the document explain the statutory requirement and the reason for the penalty we also recommend that the notice require all partners to include their full name and taxpayer_identification_number tin and that it be signed by each partner under the penalties of perjury the notice may provide something akin to the following you have failed to timely file a complete partnership return as required by sec_6031 of the internal_revenue_code the law allows us to assess a penalty against you the penalty is imposed for each month or fraction of the month during which the failure to comply with sec_6031 continues but will not exceed five months the amount of the penalty is computed at a rate of dollar_figure multiplied by the total number of partners in the partnership during any part of the tax_year for which the return was due the law allows us to abate the penalty if the failure_to_file was based on reasonable_cause to request a penalty abatement send a statement to us fully explaining the facts you or your representative with your power_of_attorney must sign your statement under penalty of perjury under revproc_84_35 some partnerships are presumed to meet the reasonable_cause standard if they meet certain criteria you may answer the questions on the next page and return them to us in the envelope provided so that we may determine whether you qualify for abatement of this penalty under revproc_84_35 before you return the questionnaire to us make sure that each partner’s name and social_security_number or taxpayer_identification_number is listed in the space provided and that each partner or his or her representative with a power_of_attorney signs the questionnaire under the penalties of perjury tl-n-1914-01 questions is the partnership a domestic_partnership does the partnership have or fewer partners husband and wife and their estate are treated as one partner are all partners natural persons other than a nonresident_alien or an estate of a deceased partner is each partner’s share of each partnership_item the same as his share of every other item have all the partners timely filed their income_tax returns have all the partners fully reported their share of the income deductions and credits of the partnership of their timely filed income_tax returns if the correct answers to all of the above questions are yes the service will abate this penalty if you have any questions or need further assistance in this matter please contact inga plucinski pincite-3620 curtis g wilson by s ashton p trice ashton p trice senior technician reviewer branch
